DETAILED ACTION
This Office Action is in response to the amendment filed June 10, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 5, the limitation “the elongated axial slot” lacks proper antecedent basis.
Claim 24, the limitation “an eccentric pin” is unclear if applicant intends to define a second eccentric pin or is attempting to reference the eccentric pin of claim 22.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 22-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemetz et al. (USP 5,992,257) in view of Shim et al. (USP 8,235,827).
Nemetz teaches a multi-directional compliant shifting mechanism for a multi-speed power tool, comprising: a movable selector (30); a shaft (46) having a first end portion thereof fixedly coupled to the selector; a compliant mechanism (40,60,72) provided at a second end portion of the shaft; an eccentric pin (70) fixedly coupled to a first end portion of the compliant mechanism and configured to cause a transmission of the power tool to shift between at least a first speed and a second speed; and a compression spring (72) positioned between a second end portion of the compliant mechanism and the selector, wherein in response to movement of the selector to a first position, interaction of the compliant mechanism with the compression spring biases the compliant mechanism to provide shifting compliance in a first direction, and in response to movement of the selector to a second position, interaction of the compliant mechanism with the compression spring biases the compliant mechanism to provide shifting compliance in a second direction opposite the first direction.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to replace the compliance mechanism of Nemetz with a compliance mechanism having a cam, as taught by Shim, motivation being to provide a predetermined compliance and/or biasing force for a particular application.
	With respect to claims 4-5, the teachings of Nemetz modified by Shim produces a compliant shifting mechanism configured such that the movement of the selector to the first position comprises a movement of the selector from the second position to the first position, and, in response to the movement of the selector to the first position: the selector and the shaft are rotated by a first radial distance, rotation of the cam body and the eccentric pin are physically restricted such that the cam body and the eccentric pin are rotated by a second radial distance that is less than the first radial distance, and the cam follower moves along a first portion of the contoured cam surface of the cam body, and moves in a first axial direction relative to the shaft so as to compress the 
	With respect to claims 6-7, the teachings of Nemetz modified by Shim produces a compliant shifting mechanism configured such that the movement of the selector to the second position comprises a movement of the selector from the first position to the second position, and, in response to the movement of the selector to the second position: the selector and the shaft are rotated by a first radial distance, Page4 of 10rotation of the cam body and the eccentric pin are physically restricted by the eccentric pin such that the cam body and the eccentric pin are rotated by a second radial distance that is less than the first radial distance, and the cam follower moves along a first portion of the contoured cam surface of the cam body, and moves in a first axial direction relative to the shaft so as to compress the compression spring, and in response to removal of the physical restriction on rotation of the cam body and the eccentric pin: the cam follower moves along a second portion of the contoured cam surface of the cam body, and moves in a second axial direction relative to the shaft so as to release the compression of the compression spring, and the cam body and the eccentric pin are rotated by a third radial distance, the rotation by the third radial distance added to the rotation by the second radial distance being substantially equal to the first radial distance.  

	With respect to claim 22, Nemetz teaches a compliant shifting mechanism for a power tool having a multi-speed transmission, the compliant shifting mechanism comprising: a shifter (20) axially movable along a first axis between a first shifter position corresponding to a first gear ratio of a transmission of a power tool and a second shifter position corresponding to a second gear ratio of the transmission of the power tool; a cam body rotatable about a second axis that is transverse to the first axis, an eccentric pin (70) coupled to the shifter so that rotation of a selector (30) about the second axis causes axial movement of the shifter along the first axis.  Shim teaches a compliant mechanism having a cam arrangement as claimed.  

	With respect to claim 24, the teachings of Nemetz modified by Shim produces a compliant shifting mechanism comprising an eccentric pin (70 of Nemetz) coupled to the cam body (10 of Shim) and configured to engage the shifter (20 of Nemetz).  
With respect to claim 25, the teachings of Nemetz modified by Shim produces a compliant shifting mechanism comprising a shaft (shaft portion of 30 in Nemetz) coupling the selector (30 of Nemetz) to the cam follower (30 of Shim) and extending along the second axis.  
With respect to claim 27, the teachings of Nemetz modified by Shim produces a compliant shifting mechanism configured such that the selector is rotatable about the second axis between the first selector position and the second selector position.

Claims 28-30 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemetz et al. (USP 5,992,257) in view of Yoshikane (USP 8,028,760).
As described above, Nemetz teaches a multi-directional compliant shifting mechanism for a multi-speed power tool.  Nemetz does not teach the compliant mechanism configured with a camming device.  However, it was known in the art to configure a compliant mechanism as claimed.  For example, Yoshikane teaches a power tool having a compliant mechanism comprising: a shifter (37) axially movable along a first axis between a first shifter position and a second shifter position; a selector 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to replace the compliance mechanism of Nemetz with a compliance mechanism having a cam, as taught by Yoshikane, motivation being to provide a predetermined compliance and/or biasing force for a particular application.
With respect to claim 29, Yoshikane teaches an eccentric pin (47) coupled to the cam body and configured to engage the shifter.  
With respect to claim 30, Yoshikane teaches a shaft (46) coupling the selector to the cam follower.  

With respect to claim 33, Yoshikane teaches the cam body and the cam follower are rotatably moveable about a second axis that is transverse to the first axis.  

Allowable Subject Matter
Claims 3, 26, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
Applicant argues the prior art to Nemetz et al. (USP 5,992,257) in view of Shim et al. (USP 8,235,827) does not teach "the camming mechanism including a cam body with a contoured cam surface axially fixed and rotatable relative to the shaft and a cam follower rotatably fixed and axially moveable relative to the shaft, the cam follower selectively moveable along the cam surface."  This argument is not persuasive because Shim discloses a camming arrangement (10,30) including a cam body (10) with a contoured cam surface (12) axially fixed and rotatable relative to a shaft (20), a cam follower (30) rotatably fixed and axially moveable relative to the shaft, the cam follower selectively moveable along the cam surface.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658